Rugg, J.
The only point raised by these exceptions is whether the question to the witness Sherman was competent. This inquiry called for information, which would directly aid the jury in finding the truth as to the issue submitted to them. It had no tendency to elicit an answer, which would invade the province or usurp the functions of the jury. It required a statement of fact and not a conclusion as to the matters in dispute. The jury were required to determine whether the execution of the will was “ procured by the undue influence ” of the witness. These words in their ordinary significance import the doing of acts with a definite intent. It is familiar law that a witness may testify, whenever it is relevant, as to what his intent was. The question propounded by the court was in every respect unexceptionable.

Exceptions overruled.